                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEFF DEFAZIO,                                      Case No. 19-cv-06121-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE WITH
                                                 v.                                         LEAVE TO AMEND
                                   9

                                  10     BOYDEN WORLD CORPORATION,
                                         et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Noting that the complaint failed to allege the citizenship of any of the parties, the Court

                                  14   previously ordered Plaintiff Jeff DeFazio to show cause as to why this case should not be

                                  15   dismissed for lack of subject matter jurisdiction. ECF No. 18. DeFazio filed a timely response to

                                  16   the order to show cause in which his counsel declares that, if given leave to do so, he would

                                  17   amend the complaint to allege the citizenship of DeFazio and Defendants Dick McCallister, RAM

                                  18   SF LLC, and Boyden World Corporation. ECF No. 24 at 1-2.

                                  19          As to RAM SF LLC, the declaration states that McCallister, an Illinois citizen, “is the sole

                                  20   manager of the LLC, as stated on the California Secretary of State’s website. Because the sole

                                  21   member of the LLC is domiciled in Illinois, the LLC would also be a citizen of Illinois, and I

                                  22   would amend the complaint accordingly.” Id. at 2 (emphasis added). It is not clear whether

                                  23   DeFazio intends to allege that McCallister is the sole member, or only the sole manager, of the

                                  24   LLC. This distinction is important because “an LLC is a citizen of every state of which its

                                  25   owners/members are citizens,” Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,

                                  26   899 (9th Cir. 2006), and “the citizenship of an LLC’s managers is irrelevant when determining its

                                  27   citizenship, unless the managers are members as well,” Neuport Assocs., LLC v. Newton, No. CV

                                  28   16-8738 PA (FFMx), 2016 WL 7176573, at *2 (C.D. Cal. Dec. 9, 2016). The document submitted
                                   1   by DeFazio from the Secretary of State indicates that there is one manager, but it is silent as to the

                                   2   number of members. ECF No. 24 at 4. In addition, the record contains conflicting information:

                                   3   Defendants filed a disclosure statement indicating that William H. Clark Associates, Inc. “is the

                                   4   sole owner of defendant RAM SF LLC.” ECF No. 17 at 2. The record is silent as to the

                                   5   citizenship of William H. Clark Associates, Inc.

                                   6          In light of the above, the Court remains unable to determine the citizenship of RAM SF

                                   7   LLC, and it therefore continues to be unable to determine whether it has diversity jurisdiction over

                                   8   this case. Accordingly, the case is dismissed for lack of subject matter jurisdiction. If DeFazio

                                   9   wishes to amend his complaint, he must do so by March 20, 2020. If no amended complaint is

                                  10   filed by that date, the Court will enter judgment and close the file.

                                  11          The case management conference currently scheduled for March 24, 2020, is continued to

                                  12   May 26, 2020. A joint case management statement is due May 19, 2020.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 3, 2020
                                                                                         ______________________________________
                                  15
                                                                                                       JON S. TIGAR
                                  16                                                             United States District Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
